Citation Nr: 0948563	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
renal calculus and post traumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating for 
service-connected residuals of a low back injury with lumbar 
spondylosis, currently rated as 40 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right lower extremity 
radiculopathy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left lower extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to June 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 and January 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In a letter to VA dated in May 2008, the Veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

The record reflects that the Veteran submitted additional 
evidence after the last supplemental statement of the case 
(SSOC) was issued in October 2008 that has not been reviewed 
by the RO in the first instance.  By an October 2009 
statement, his accredited representative related that he was 
waiving the right to have this additional evidence reviewed 
by the agency of original jurisdiction in accord with 38 
C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a November 1987 decision, the Board denied service 
connection for hypertension.  

3.  Since the November 1987 final decision, evidence has been 
received which bears directly and substantially upon the 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for hypertension.  

4.  Hypertension was not manifested during service, or within 
one year thereafter, has not otherwise been shown to be 
causally or etiologically related to the Veteran's military 
service, or to a service-connected disorder and therefore, 
has not been shown to be causally or etiologically related to 
military service, and may not be presumed to be causally or 
etiologically related to military service or to service-
connected renal calculus or PTSD.

5.  The residuals of a low back injury with lumbar 
spondylosis are not productive of unfavorable ankylosis of 
the thoracolumbar or entire spine or incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

6.  Right lower extremity radiculopathy is productive of no 
more than moderate neuritis.  

7.  Left lower extremity radiculopathy is productive of no 
more than moderate neuritis.  


CONCLUSIONS OF LAW

1.  The November 1987 Board decision denying the claim for 
service connection for hypertension is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received after the November 1987 Board decision 
is new and material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (2001).

3.  Hypertension was not incurred in active service, may not 
be presumed to have had its onset in active service, nor was 
it proximately due to or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (2009); 3.310(a) (2006).

4.  The criteria for a disability rating in excess of 40 
percent for the residuals of a low back injury with lumbar 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 
4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2009).

5.  The criteria for an initial 20 percent rating for 
service-connected radiculopathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.123, 4.124a, Diagnostic Code 8620 (2009).

6.  The criteria for an initial 20 percent rating for 
service-connected radiculopathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.123, 4.124a, Diagnostic Code 8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in May 2004 with regard to the 
claim for service connection for hypertension.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in September 
2004.  The Board notes that as the claim for hypertension has 
been reopened in the decision below, any failure to provide 
notice of the requirements as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006), is moot.  Further, the fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA with 
regard to the claim for hypertension.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for hypertension.  
All available service treatment records as well as all 
identified VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the claim for 
hypertension.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for hypertension.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
for the claim because there is no persuasive evidence 
indicating that hypertension is related to his service.  The 
Veteran's service treatment records were absent for a 
diagnosis of hypertension and the first post-service medical 
findings of hypertension were dated many years after service.  
Further, no persuasive evidence has been submitted to 
indicate that hypertension is associated with an established 
event, injury, or disease in service, during the presumptive 
period, or to another service-connected disability.  On the 
contrary, there is persuasive medical evidence based on a 
review of the Veteran's medical record that his hypertension 
and service-connected kidney disorder are not related.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for hypertension in this case.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim for hypertension.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran with regard to his claim for 
hypertension.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

Beginning with the claims for a higher evaluation for left 
and right lower extremity radiculopathy, the Veteran is 
challenging the initial evaluations assigned following the 
grant of service connection in January 2006.  In this regard, 
once service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

On the contrary, regarding the claim for an increased rating 
for the Veteran's service-connected back, the Board does 
acknowledge that the RO did not provide the Veteran with 
fully compliant notice for this claim prior to the initial 
rating decision in January 2006.  Nevertheless, the RO did 
send the Veteran letters in November 2005 and July 2008, 
which did inform him about the evidence necessary to 
substantiate this claim and the division of responsibilities 
in obtaining the evidence.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, although adequate 
notice was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was 
provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided in July 2008, the Veteran's claim for his back was 
readjudicated in an October 2008 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim for his back and to respond to VA notices, and 
he has taken full advantage of these opportunities, 
submitting evidence and argument in support of his claim.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation for his service-connected back.  Specifically, the 
November 2005 letter stated, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  The July 2008 letter noted that he could 
submit evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  The 
letter explained that such evidence could be statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  

The July 2008 notice letter also informed the Veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  In this regard, the letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  For example, the 
Veteran was informed in the July 2008 letter that he could 
submit a statement from employers as to job performance, lost 
time, or other information regarding how his back affects his 
ability to work.  The letter further listed examples of 
evidence, which included information about on-going treatment 
and Social Security Administration determinations.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2005 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2005 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
In addition, the letter informed the Veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Although the Veteran was not provided with notice pertaining 
to effective dates, as the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for his back claim, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

In addition, the duty to assist the Veteran has also been 
satisfied in this case with regard to his increased rating 
claims.  The Veteran's service treatment records as well as 
all identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims for increased ratings.  

The Veteran was afforded VA examinations in January 2006 and 
May 2007 that addressed the severity of his service-connected 
back and lower extremity radiculopathy.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that VA examinations obtained 
in this case are adequate, as they addressed all pertinent 
evidence of record and fully addressed the rating criteria 
that are relevant to rating the disabilities in this case.  
Thus, the Board concludes that there is adequate evidence of 
record to fully rate the Veteran's service-connected back and 
lower extremity radiculopathy disabilities.  

Further, to include the evidence received after the last VA 
examination in May 2007, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues for 
increased ratings for the Veteran's back and left and right 
lower extremity radiculopathy has been met.  38 C.F.R. 
§ 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims for increased 
ratings.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case. 


LAW AND ANALYSIS

New and material evidence 

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
renal calculus and post traumatic stress disorder (PTSD).  

A November 1985 RO decision denied service connection for 
hypertension because there was no evidence of hypertension in 
the Veteran's service treatment records and there was no 
indication of hypertension manifesting itself to a 
compensable degree within one year of separation from 
service.  The Veteran appealed this decision to the Board.  
In a November 1987 decision, the Board also determined that 
hypertension was not manifested during service or within one 
year thereafter.  Additionally, the Board determined that it 
was not related to a service-connected disability.  In 
particular, the Board noted that the evidence did not show a 
relationship between the Veteran's blood pressure and his 
renal condition.  The Veteran was notified of the Board 
decision that same month.  It is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. 
§ 20.1100.  Despite the finality of a prior adverse decision, 
a claim will be reopened and the former disposition reviewed 
if new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  

The Veteran sought to reopen his claim in June 1995.  He 
contended that his hypertension was being caused by his 
service-connected kidney condition.  In June 1995, VA 
informed the Veteran that they were requesting the medical 
evidence he identified from two VA medical centers (VAMCs).  
In October 1996, the RO issued a rating decision for the 
other claims the Veteran identified in his June 1995 
statement.  In the October 1996 notice letter accompanying 
the rating decision, the Veteran was informed that service 
connection for hypertension was previously denied and that he 
must provide new and material evidence to reopen this claim.  
In February 1997, VA informed the Veteran that if he wanted 
to establish service connection for hypertension, he needed 
to submit evidence that his hypertension is proximately due 
to or the result of a service-connected disability, 
preferably within 60 days.  He was also informed that 
evidence must be received by February 1998 to receive prompt 
payment if the claim was substantiated.  In June 1997, VA 
received an April 1997 opinion from a VA doctor indicating 
that there was an association between the Veteran's 
hypertension and kidney stones.  It does not appear that a 
rating decision was issued to address this evidence.  

The Veteran did not seek to reopen this claim again until 
March 2004 wherein he asserted that his hypertension was 
secondary to his service-connected PTSD.  He does not appear 
to be currently contending that his hypertension is related 
to his service-connected kidney disorder.  After the March 
2004 claim, the RO issued a rating decision in September 2004 
wherein the claim to reopen was denied.  However, as it 
appears that the Veteran's initial May 2001 claim to reopen 
was never addressed, the Board will consider this claim as 
still pending.  Consequently, the regulations in effect prior 
to August 29, 2001, are for application.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 1987 Board decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final Board decision is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the Board decision includes, but is not limited 
to, various VA treatment records and statements from the 
Veteran and his buddies.  Of note is an April 1997 opinion 
from VA reflecting that the Veteran's blood pressure 
elevation is likely related to the fact that he has a 
predisposition to form kidney stones.  

As reflected above, the Veteran's claim was previously 
denied, in part, because there was no evidence of a 
relationship between hypertension and a service-connected 
disability.  The April 1997 VA opinion is evidence of an 
association between hypertension and the Veteran's service-
connected renal calculus.  Obviously, this evidence is new in 
that it was not previously of record.  Moreover, this 
evidence bears directly and substantially upon the matter of 
service connection for hypertension and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, as 
its credibility is presumed, the opinion raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since November 1987 warrants a 
reopening of the Veteran's claim of service connection for 
hypertension, as it is new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
hypertension, is reopened.

Service connection for hypertension

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for hypertension may be granted on the 
merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Service connection for certain diseases, such as 
hypertension, may be also be established on a presumptive 
basis by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 
(30th ed. 2003).  Dorland's at 889.  For VA disability 
purposes, hypertension means diastolic pressure of 
predominantly 90 mm. or more or isolated systolic pressure of 
predominantly 160 mm. or more with diastolic pressure of less 
than 90 mm.  Hypertension must be confirmed by readings taken 
two or more times on at least three different days.  38 
C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  For hypertension to 
be 10 percent disabling, diastolic pressure must be 
predominantly 100 or more, or systolic pressure must be 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
hypertension.  Although there were in-service findings of 
elevated blood pressure readings, there was no diagnosis of 
hypertension.  Moreover, the Veteran denied having high or 
low blood pressure on reports of medical history dated in 
January 1958, July 1967, and February 1977.  As such, 
hypertension was not shown during service.  

In fact, the first diagnosis of hypertension was not until 
several years after the Veteran's separation from service.  
During an October 1985 VA examination, it was noted that the 
Veteran had periods of high blood pressure while on active 
duty.  He was found to have a history of labile hypertension.  
In fact, it does not appear that a diagnosis of hypertension 
was made until approximately 1995, as rule out hypertension 
was indicated in a March 1994 VA treatment entry.  The Board 
notes that a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

As noted above, the Veteran did not report hypertension until 
several years after his separation from service.  
Importantly, after referencing the findings of elevated blood 
pressure during and after service, the October 1985 VA 
examiner determined that the Veteran only had a history of 
labile hypertension.  The evidence reflects that the first 
confirmed diagnosis of hypertension was not until 1995, 
approximately 18 years after the Veteran's separation from 
service.  Thus, it appears that the first diagnosis of 
hypertension was not until many years after the Veteran's 
separation from service.  

In April 1997, a VA physician opined that the Veteran's blood 
pressure elevation was likely related to the fact that he has 
a predisposition to form kidney stones.  However, the 
physician did not provide any clinical data or rationale to 
support this opinion.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  A medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Thus, the Board affords it little 
probative value.  

During a June 2002 VA genitourinary examination, the Veteran 
reported his medical history related to hypertension and 
kidney stones.  The examiner commented that a review of the 
Veteran's medical record showed that there was no reason to 
think that the hypertension was due to a kidney condition.  
The examiner supported his conclusion by noting that the 
Veteran had no kidney failure or proteinuria and that his 
creatinine was within normal limits.  Consequently, the Board 
affords this medical opinion probative value as it is 
supported by clinical data and was based on consideration of 
the medical evidence of record.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995).   

The Board has also considered the Veteran's contention that 
his hypertension is related to his service-connected PTSD.  
However, there is no persuasive evidence to support this 
assertion.  The medical evidence of record is absent for 
evidence that hypertension was either proximately caused by 
or proximately aggravated by his service-connected PTSD.  The 
Board notes the Veteran's March 2004 claim wherein he 
asserted that his PTSD counselor believes that his high blood 
pressure is related to his PTSD.  However, a statement from 
his PTSD counselor asserting such is not of record.  
Moreover, it is not clear from the Veteran's statement 
whether his PTSD counselor has the requisite expertise to 
opine as to a relationship between PTSD and hypertension.  
Although the Veteran might sincerely believe that his 
hypertension is related to his PTSD, he, as a layperson, is 
not qualified to render a medical opinion as to etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, there is no persuasive evidence indicating 
that hypertension is related to the Veteran's service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the Veteran's 
hypertension manifested itself to a degree of 10 percent or 
more within one year from the date of his separation from 
service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Additionally, the evidence does 
not indicate that hypertension is related to another service-
connected disability.  38 C.F.R. § 3.310 (2006).  As such, 
service connection for hypertension must be denied.  
38 C.F.R. § 3.303.  

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

2.  Entitlement to an increased disability rating for 
service-connected residuals of a low back injury with lumbar 
spondylosis, currently rated as 40 percent disabling.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
disability evaluation is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
ht entire cervical spine.  A 40 percent disability evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable 
under a limitation-of-motion code, a 10 percent rating will 
be assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, the Veteran is already 
assigned a 40 percent disability evaluation for his service-
connected back and would not receive a higher rating under 
this diagnostic code.  See 38 C.F.R. § 4.45(f).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to an increased rating for his 
service-connected back disability.  Unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months have not been shown.  In this regard, during his 
January 2006 VA examination, the Veteran was observed to have 
an abnormal gait characterized by shortened steps.  Range of 
motion showed forward flexion to 50 degrees where he 
developed pain but was able to complete to 75 degrees, 
extension showed pain at 15 degrees, left lateral flexion 
showed pain at 10 degrees with completion to 15 degrees, 
right lateral flexion showed pain at 20 degrees with 
completion to 30 degrees, rotation to the left showed pain at 
10 degrees with completion to 20 degrees, and rotation to the 
right showed pain at 15 degrees with completion to 25 
degrees.  He was not reexamined after repetitive activities 
due to back discomfort.  There was no tenderness to 
palpitation.  There was no bladder or bowel trouble.  

The Veteran reported that he worked as a domiciliary 
assistant but had applied for retirement secondary to 
problems with his back to include difficulty getting out of a 
chair and climbing stairs.  The Veteran reported using a cane 
but not crutches, wheelchair, walker, or back brace.  The 
Veteran reported flares after prolonged sitting for an hour 
or prolonged standing after 15 minutes that last a couple of 
hours during which time he sometimes used a TENS unit.  

During his May 2007 VA examination, there was tenderness to 
palpation.  Range of motion testing showed forward flexion of 
0 to 80 degrees with pain between 70 and 80 degrees, 
extension was 0 to 20 degrees with pain at 20 degrees, left 
and right lateral bending was 0 to 20 degrees with pain at 20 
degrees, and left and right lateral rotation was 0 to 20 
degrees with pain at 20 degrees.  Repetitive motion testing 
reflected increased symptoms of pain but no symptoms of 
fatigue, weakness, lack of endurance, or incoordination and 
the Veteran maintained his previously stated range of motion.  

The Veteran reported that he worked part-time as a 
construction supervisor.  He was not unsteady on his feet nor 
did he have a history of falls.  Walking was limited to 10 
minutes and sitting and standing to 15-20 minutes before 
repositioning.  He denied specific flare-ups in the past 
twelve months.  

In sum, as the evidence does not reflect symptomatology that 
more nearly approximates the criteria for a rating in excess 
of 40 percent disabling, the Veteran is not entitled to a 
higher rating.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 40 
percent rating, and no higher.  In this regard, the Board 
acknowledges the Veteran's complaints of constant pain; 
difficulty bending; limited ability to stand, sit, and walk; 
inability to play golf; and that he sometimes used a cane.  
However, following the most recent VA examination in May 
2007, although his pain increased, there were no symptoms of 
fatigue, weakness, lack of endurance, or incoordination and 
he maintained his previously stated range of motion following 
repetitive testing.  Indeed, the Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the service-connected back 
disability.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5243.  
Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right lower extremity 
radiculopathy.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left lower extremity 
radiculopathy.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's service-connected radiculopathy of the left and 
right lower extremity is currently evaluated by analogy under 
Diagnostic Code 8620, which pertains to neuritis of the 
sciatic nerve.  38 C.F.R. § 4.20.  Peripheral neuritis 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123.  

A 10 percent rating is assigned for mild incomplete paralysis 
of the sciatic nerve.  A 20 percent rating is assigned for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  Complete 
paralysis of the sciatic nerve; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, warrants an 
80 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.

The general rating criteria for diseases of the peripheral 
nerves provide that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When the involvement is wholly sensory, the rating 
should be for the mild, or, at most, the moderate degree.  
However, the Board also notes that the words mild, moderate 
and severe are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial 20 percent rating, and no 
higher, for his service-connected left or right lower 
extremity radiculopathy.

In this regard, during his January 2006 VA examination, the 
Veteran reported that his back pain radiated down the 
posterior aspect of both legs to just above his knees on an 
intermittent basis about two hours at a time.  He added that 
his left leg gives out when he gets up from a chair but he 
has not fallen.  The Veteran reported numbness and tingling 
of his toes and bottom of his feet and toe pain.  

On physical examination, his left lower extremity appeared to 
be somewhat atrophic.  Sensation was decreased in the 
bilateral calves and left medial foot as well as in the feet 
to soft touch, vibration, and pinprick.  Motor testing was 
5/5.  The straight leg raise on the right showed right 
buttock pain at 45 degrees.  There was good strength in both 
lower extremities and he was able to extend his knees on the 
examination table without difficulty.  The deep tendon 
reflexes were unable to be elicited in the knees and the left 
Achilles and the right Achilles was 0 to 1+.  Vibration was 
absent bilaterally and babinski was neutral bilaterally.  

During the May 2007 VA examination, he described a tingling 
sensation in both legs located primarily on the plantar 
aspects of both feet and dorsal foot and toe pain.  
Aggravating factors included prolonged sitting, standing, and 
walking and he denied flare-ups in the past twelve months.  
The Veteran was not unsteady on his feet and did not have a 
history of falls.  Examination revealed symmetric sensation 
to soft touch throughout the lower limbs but altered 
sharp/dull sensation bilaterally over the forefoot and 
midfoot with less than a 50 percent accuracy detecting sharp 
and dull and no protective response even when blood was drawn 
on the sharp testing.  He was unable to appreciate the Sims-
Weinstein 5.07 monofilament on the plantar aspect of either 
foot.  He had 5/5 motor flexion and was able to toe and heel 
walk bilaterally.  He also had 5/5 toe flexion, extension; 
ankle flexion, extension; knee flexion, extension and hip 
flexion, extension, abduction, and adduction.  There was a 
negative straight leg raise bilaterally, negative Babinski, 
no clonus, and no Waddell.  The final assessment revealed 
bilateral lower extremity radiculopathy in the lumbosacral 
distribution and on top of this, global peripheral neuropathy 
of unknown etiology.  It was noted that he did have a history 
of hypothyroidism and Synthorid replacement that may have a 
role in his neuropathy.  

A July 2007 VA treatment entry showed that following further 
testing, the Veteran's history of hypothyroidism was at least 
contributing to his peripheral neuropathy.  

In sum, the Board concludes the that findings of a somewhat 
atrophic left lower extremity, altered sharp/dull sensation 
bilaterally over the forefoot and midfoot with less than a 50 
percent accuracy detecting sharp and dull and no protective 
response even when blood was drawn on the sharp testing, and 
his inability to appreciate the Sims-Weinstein 5.07 
monofilament on the plantar aspect of either foot warrant a 
moderate rating, and no higher.  38 C.F.R. §§ 4.7, 4.124a 
Diagnostic Code 8620.  The evidence does not more nearly 
approximate the criteria for a moderately severe rating.  In 
particular, the Board notes that the Veteran had had 5/5 
motor flexion and was able to toe and heel walk bilaterally 
as well as 5/5 toe flexion, extension; ankle flexion, 
extension; knee flexion, extension and hip flexion, 
extension, abduction, and adduction.  Thus, the Board finds 
that a 20 percent evaluation is appropriate for both the left 
and right lower extremity radiculopathy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8620; see Hart, 21 Vet. App. 505.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
back and left and right lower extremity radiculopathy are so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his back and lower extremity radiculopathy 
reasonably describe the Veteran's disability level and 
symptomatology and he has not argued to the contrary.  The 
criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5243 and 
§ 4.124a, Diagnostic Code 8620 reasonably describe the 
Veteran's disability level and symptomatology, and 
consequently his disability level is contemplated by the 
rating schedule and the assigned schedular evaluation is 
therefore adequate.  Moreover, the evidence does not show 
that his service-connected back and lower extremity 
radiculopathy have caused frequent periods of hospitalization 
or marked interference with his employment.  In this regard, 
a June 2006 statement from the Veteran's employer noted that 
he voluntarily retired in April 2006.  During the May 2007 VA 
examination, the Veteran reported that he was working part-
time as a contracting supervisor.  Moreover, the Veteran 
withdrew his request for consideration of a total rating 
based on individual unemployability (TDIU) in a May 2007 
statement.  See generally Rice v. Shinseki, 22 Vet. App. 447 
(2009).  For these reasons, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected renal calculus and post traumatic stress 
disorder (PTSD), is denied.  

Entitlement to an increased disability rating for service-
connected residuals of a low back injury with lumbar 
spondylosis, currently rated as 40 percent disabling, is 
denied.

Entitlement to an initial 20 percent disability rating, but 
no higher, for service-connected right lower extremity 
radiculopathy, is granted.

Entitlement to an initial 20 percent disability rating, but 
no higher, for service-connected left lower extremity 
radiculopathy, is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


